 

Exhibit 10.1

AMENDMENT NO. 5 TO
CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Reset Amendment”), dated as of
March 17, 2020 (the “Reset Amendment Closing Date”), is entered into by and
among ORCC Financing II LLC, a Delaware limited liability company (the
“Borrower”), NATIXIS, NEW YORK BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”), STATE STREET BANK AND TRUST COMPANY, as
Collateral Agent, Collateral Administrator and Custodian, Cortland Capital
Market Services LLC, as Document Custodian, and the Lenders identified on the
signature pages hereto (the “Reset Amendment Date Lenders”).

A.  The Borrower, the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Custodian, the Document Custodian and the Reset Amendment
Date Lenders  are parties to that certain Credit Agreement, dated as of May 22,
2018 (as amended by the Amendments to the Credit Agreement, dated as of October
10, 2018 (“Amendment No. 1”), dated as of December 20, 2018 (“Amendment No. 2”),
dated as of May 30, 2019 (“Amendment No. 3”), and dated as of November 22, 2019
(“Amendment No. 4”), the “Existing Credit Agreement” and, as further amended by
this Reset Amendment and as may be further amended or modified and in effect
from time to time, the “Credit Agreement”); and

B.  The Borrower has requested that the Administrative Agent and the Reset
Amendment Date Lenders agree to certain modifications to the Credit Agreement,
including, without limitation, (i) increasing the Revolving Commitments of
Versailles Assets LLC and reducing the Term Commitments of Versailles Assets
LLC, in each case, to the total amounts as shown on the signature pages hereto
and (ii) resetting the facility, and the parties hereto have agreed to the
requested modifications on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.  Definitions.  All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.  The rules of interpretation set forth
in Article I of the Credit Agreement shall apply as if fully set forth herein,
mutatis mutandis.

Section 2.  Amendments to the Existing Credit Agreement.  As of the Effective
Date (as defined below), the Existing Credit Agreement shall be amended to
delete the red stricken text (indicated in the following manner: red, stricken
text) and the green, stricken text (indicated in the following manner: green,
stricken text) and to add the blue, underlined text (indicated as follows: blue,
underlined text or blue, double-underlined text) and the green, underlined text
(indicated as follows: green, underlined text or green, double-underlined text),
in each case as set forth in Exhibit A hereto.

Section 3.  Conditions Precedent.  This Reset Amendment and the Commitments
shall become effective on the date (the “Effective Date”) each of the following
conditions precedent have been satisfied:

3.1.The Agents shall have received counterparts of (i) this Reset Amendment,
duly executed and delivered by all of the parties hereto and (ii) an updated
Retention Letter, duly executed and delivered by all the parties thereto.

3.2.The Agents shall have received legal opinions (addressed to each of the
Secured Parties) from (i) Cleary Gottlieb Steen & Hamilton LLP, counsel to the
Borrower, the Services Provider, the Retention Provider and the Seller and (ii)
Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel to the Borrower,
each covering such matters as the Administrative Agent and its counsel shall
reasonably request.



--------------------------------------------------------------------------------

 

3.3.The Agents shall have received confirmation from S&P addressed to the
Borrower confirming that the rating of “AA” of the Loans will not be reduced or
withdrawn as a result of this Reset Amendment.

3.4.The Borrower shall have paid (i) the fees as agreed between the
Administrative Agent and the Borrower and (ii) all reasonable and documented
fees and out-of-pocket costs and expenses of the Agents, the Lenders, respective
legal counsel and each other Person payable under and in accordance with the
Engagement Letter and as otherwise agreed by the parties hereto, in connection
with the preparation, execution and delivery of this Reset Amendment.

3.5.The Agents shall have received a certificate of an Authorized Officer of the
Borrower:

3.5.1to the effect that, as of the Reset Amendment Closing Date (A) subject to
any conditions that are required to be satisfactory or acceptable to any Agent,
all conditions set forth in this Section 3 have been fulfilled; (B) all
representations and warranties of the Borrower set forth in this Reset
Amendment, the Credit Agreement and each of the other Loan Documents are true
and correct in all material respects; and (C) no Default has occurred and is
continuing;

3.5.2certifying as to and attaching (A) its Constituent Documents; (B) the
incumbency and specimen signature of each of its Authorized Officers authorized
to execute this Reset Amendment; and (C) a good standing certificate from its
state or jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect; and

3.5.3certifying that the Borrower does not have outstanding debt prior to the
Reset Amendment Closing Date other than under the Loan Documents, and is not at
such time party to any interest rate hedging agreements or currency hedging
agreements.

3.6.The Agents shall have received a certificate of an Authorized Officer of
each of the Services Provider, the Retention Provider and the Seller:

3.6.1to the effect that, as of the Reset Amendment Closing Date, all
representations and warranties of the Services Provider, the Retention Provider
and the Seller, respectively, set forth in each of the Loan Documents are true
and correct in all material respects;

3.6.2certifying as to and attaching (A) its Constituent Documents; (B) its
resolutions or other action of its board of directors, designated manager or
managing member, as applicable, approving the Retention Letter and the
transactions contemplated thereby; (C) the incumbency and specimen signature of
each of its Authorized Officers authorized to execute the Retention Letter; and
(D) a good standing certificate from its state or jurisdiction of incorporation
or organization and any other state or jurisdiction in which it is qualified to
do business in which the failure to be so qualified would reasonably be expected
to have a Material Adverse Effect.

Notwithstanding the foregoing, the obligation of any Lenders to make a Loan
shall be subject to the requirements of the Loan Documents, including, without
limitation, Article II and Article III of the Credit Agreement.

Section 4.  Miscellaneous.

4.1.Reset Amendment is a “Loan Document”.  This Reset Amendment is a Loan
Document and, upon the effectiveness of this Reset Amendment, all references to
a “Loan Document” in the Credit Agreement and the other Loan Documents
(including all such references in the representations and warranties in the
Credit Agreement and the other Loan Documents) shall be deemed to include this
Reset Amendment.

2



--------------------------------------------------------------------------------

 

4.2.References to the Credit Agreement and other Loan Documents.  Upon the
effectiveness of this Reset Amendment, each reference in the Credit Agreement or
any other Loan Document to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the Credit Agreement or
such Loan Document as amended hereby, and each reference to the Credit Agreement
or such Loan Document in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement or such Loan Document
shall mean and be a reference to the Credit Agreement or such Loan Document as
amended hereby.

4.3.Representations and Warranties.  The Borrower hereby represents and warrants
that (i) this Reset Amendment is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, and
(ii) no Event of Default or Default exists.

4.4.Covenants, Representations and Warranties. The Borrower, by executing this
Reset Amendment, hereby reaffirms, in all material respects, the representations
and warranties made by it in the Credit Agreement and in the other Loan
Documents (except that any representation or warranty which by its terms is made
as of an earlier date shall be true and correct in all material respects as of
such earlier date, and except to the extent of changes in facts or circumstances
that have been disclosed to Lenders and do not constitute an Event of Default or
a Default under the Credit Agreement or any other Loan Document).

4.5.Reaffirmation of Obligations.  The Borrower (a) acknowledges and consents to
all of the terms and conditions of this Reset Amendment, (b) affirms all of its
obligations under the Loan Documents, and (c) agrees that this Reset Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge the Borrower’s obligations under the Loan Documents.

4.6.Security Interests.  The Borrower (a) affirms that each of the Liens granted
in or pursuant to the Loan Documents are valid and subsisting and (b) agrees
that this Reset Amendment and all documents executed in connection herewith
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Loan Documents.

4.7.No Other Changes.  Except as specifically amended by this Reset Amendment,
the Credit Agreement, the other Loan Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

4.8.No Waiver.  The execution, delivery and effectiveness of this Reset
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent or any Lender under the Credit Agreement, the other Loan Documents or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.

4.9.Governing Law.  

4.9.1THIS RESET MENDMENT  AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

4.9.2Any legal action or proceeding with respect to this Reset Amendment or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York sitting in the
Borough of Manhattan or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Reset Amendment,
each party hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. Each party hereto irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to each party hereto at its
respective address on the signature pages hereto. Each party hereto hereby
irrevocably waives, to the extent permitted by applicable law, any objection
which

3



--------------------------------------------------------------------------------

 

it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Reset Amendment
or any other Loan Document brought in the courts referred to above and hereby
further irrevocably waives, to the extent permitted by applicable law, and
agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
Nothing herein shall affect the right of either Agent, any Lender, any holder of
a Note to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrower in any other
jurisdiction.

4.10.Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE RESET
AMENDMENT DATE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

4.11.Successors and Assigns.  This Reset Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns as provided in the Credit Agreement.

4.12.Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Reset Amendment.

4.13.Multiple Counterparts.  This Reset Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Reset Amendment by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Reset Amendment by telecopy or in electronic (i.e.,
“pdf”) format shall be effective as delivery of a manually executed counterpart
of this Reset Amendment.

4.14.Confirmation of Reset Amendment Closing Date Allocations.  Each Reset
Amendment Date Lender confirms that it has agreed to its Revolving Commitment
and/or Term Loan Commitment in the amount as shown on the signature page hereto
and each Reset Amendment Date Lender consents to non-pro rata $50,000,000
reduction of the Term Commitment of Versailles Assets LLC and corresponding
$50,000,000 increase in the Revolving Commitment and Revolving Loans of
Versailles Assets LLC.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Reset Amendment to be
duly executed as of the day and year first above written.

ORCC FINANCING II LLC,

as Borrower

 

 

By:

Name:

Title:

 

 

Address for notices:

 

245 Park Avenue, 41st Floor

New York, New York 10167

Attention: Bryan Cole

Email:

Phone:

 




Reset Amendment






--------------------------------------------------------------------------------

 

Agents:

 

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

 

 

By:

Name:

Title:

 

 

 

By:

Name:

Title:

 

 

Address for notices:

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, New York 10020

Attention:

Telephone No.:

Email:

 




Reset Amendment






--------------------------------------------------------------------------------

 

STATE STREET BANK AND TRUST COMPANY,

as Collateral Agent, Collateral Administrator and Custodian

 

 

By:

Name:

Title:

 

 

Address for notices to Collateral Agent, Collateral Administrator and Custodian:

 

State Street Bank and Trust Company

Attention: Structured Trust & Analytics

Mail Stop:  JAB0130
1776 Heritage Drive

North Quincy, MA  02171

Tel.:

Facsimile No.:

Email:

 




Reset Amendment






--------------------------------------------------------------------------------

 

CORTLAND CAPITAL MARKET SERVICES LLC,

as Document Custodian

 

 

By:

Name:

Title:

 

 

Address for notices to Document Custodian:

 

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention:

Facsimile No.:

Email:

with a copy to:

 

Holland & Knight LLP

131 South Dearborn Street, 30th Floor

Chicago, IL 60603

Attention: Josh Spencer

Email: joshua.spencer@hklaw.com

 




Reset Amendment






--------------------------------------------------------------------------------

 

Lenders:

 

VERSAILLES ASSETS LLC,

as a Revolving Lender and a Term Lender

 

 

By:

Name:

Title:

 

 

 

 

Address for notices:

 

Versailles Assets LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention:

Email:

 

With a copy to:

 

Versailles Assets LLC

c/o Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attention:

Email:

 

 

 

 

REVOLVING COMMITMENT: $250,000,000

TERM COMMITMENT: $0

 

REVOLVING PERCENTAGE SHARE: 100%

TERM PERCENTAGE SHARE: 0%




 

Reset Amendment






--------------------------------------------------------------------------------

 

GREAT AMERICAN INSURANCE COMPANY,

as a Term Lender

 

 

By:

Name:

Title:

 

 

 

 

Address for notices:

 

Great American Insurance Company

c/o American Money Management Corporation

301 E. Fourth St.

27th Floor

Cincinnati, OH 45202

Attention:

Email:

 

With a copy to:

 

Great American Insurance Company

c/o American Money Management Corporation

301 E. Fourth St.

27th Floor

Cincinnati, OH 45202

Attention:

Email:

 

 

 

 

 

REVOLVING COMMITMENT: $0

TERM COMMITMENT: $20,000,000

 

REVOLVING PERCENTAGE SHARE: 0%

TERM PERCENTAGE SHARE: 20%

 

Reset Amendment






--------------------------------------------------------------------------------

 

 

Exhibit A

    

CREDIT AGREEMENT
      

 

